                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                      C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                      SEC. “I”                MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §

                       RICHARD’S FIRST AMENDED EXHIBIT LIST

        COMES NOW DeQuincy R. Richard (“Richard”), Defendant and Counter / Third Party

Plaintiff, and lists the following exhibits he will or may introduce at the trial of this matter:

         No.    Description
         1      GOL Personal Incident/Illness         In the possession of REC / Gulf Offshore /
                Report                                Offshore Transport
         2      Photographs and Video of the          Borison 1-38
                vessel and involved area / stairs
                taken by Borison during his
                inspection
         3      Gulf Offshore Logistics Daily         In the possession of REC / Gulf Offshore /
                Boat Logs for the Dustin Danos        Offshore Transport
         4      Contracts for the work being          In the possession of REC / Gulf Offshore /
                performed at the time of              Offshore Transport
                incident, including charter(s) for
                the vessel
         5      Records of Safety Meetings            In the possession of REC / Gulf Offshore /
                                                      Offshore Transport
         6      USCG and/or other                     In the possession of REC / Gulf Offshore /
                governmental investigation            Offshore Transport
                reports for the incident
No.   Description
7     Safety Policy Manual                     In the possession of REC / Gulf Offshore /
                                               Offshore Transport
8     Operations, Procedures and               In the possession of REC / Gulf Offshore /
      Employee Manuals                         Offshore Transport
9     JSA, JSEA, JHA reports                   In the possession of REC / Gulf Offshore /
                                               Offshore Transport
10    Crew List for the vessel                 In the possession of REC / Gulf Offshore /
                                               Offshore Transport
11    Survey Reports for the vessel            In the possession of REC / Gulf Offshore /
                                               Offshore Transport
12    Certificates of Inspection for the       In the possession of REC / Gulf Offshore /
      vessel                                   Offshore Transport
13    Repair and maintenance records           In the possession of REC / Gulf Offshore /
      for the vessel / involved stairs         Offshore Transport
14    Safety / Hazard audits for the           In the possession of REC / Gulf Offshore /
      vessel                                   Offshore Transport
15    Vessel ownership documents               In the possession of REC / Gulf Offshore /
                                               Offshore Transport
16    Contracts / documents                    In the possession of REC / Gulf Offshore /
      evidencing the relationships             Offshore Transport
      between REC, GOL and OTS
17    Files of Ben Haveman and Drew            In the possession of REC / Gulf Offshore /
      Aucoin                                   Offshore Transport
18    Richard’s personnel file,                In the possession of REC / Gulf Offshore /
      including pre-employment                 Offshore Transport
      physical(s) from REC Marine
19    Richard’s pay stubs, wage and            In the possession of REC / Gulf Offshore /
      benefits records from REC                Offshore Transport
      Marine
20    Personnel files of Capt McCain,          In the possession of REC / Gulf Offshore /
      Chris Holcomb and David                  Offshore Transport
      Gilbert



                                           2
No.   Description
21    Richard’s Photographs                 Richard_000113-116
22    Richard's Certification and           Richard_000561-573
      Safety documents
23    CV of G. Randolph Rice, Ph.D.         Produced with Richard’s expert disclosures
24    CV of Aaron M. Wolfson, Ph.D.         Produced with Richard’s expert disclosures
25    CV of Robert E. Borison               Produced with Richard’s expert disclosures
26    CV of Marco A. Rodriguez,             Produced with Richard’s pretrial disclosures
      M.D.
27    CV of Robert Douglas Bostick          Produced with Richard’s pretrial disclosures
      III, M.D.
28    CV of Ronald C. Segura, M.D.          Produced with Richard’s pretrial disclosures
29    CV of Uzoma Moore, M.D.               Produced with Richard’s pretrial disclosures
30    CV of Morteza Shamsnia, M.D.          Produced with Richard’s pretrial disclosures
31    Medical Records of LA Health          Richard_000001-112, 117-560, 574-609
      Solutions / Marco A. Rodriguez,
      M.D. / Robert Douglas Bostick
      III, M.D. / Uzoma Moore, M.D.
32    Billing Records of LA Health          Richard_000001-112, 117-560, 574-609
      Solutions / Marco A. Rodriguez,
      M.D. / Robert Douglas Bostick
      III, M.D. / Uzoma Moore, M.D.
33    Medical Records of Morteza            Richard_000001-112, 117-560, 574-609
      Shamsnia, M.D. / Shamsnia
      Neurology
34    Billing Records of Morteza            Richard_000001-112, 117-560, 574-609
      Shamsnia, M.D. / Shamsnia
      Neurology
35    Medical Records of HealthPro          Richard_000001-112, 117-560, 574-609
      Physical Therapy
36    Billing Records of HealthPro          Richard_000001-112, 117-560, 574-609
      Physical Therapy


                                        3
No.   Description
37    Medical Records of                    Richard_000001-112, 117-560, 574-609
      Occupational Medicine Services
38    Billing Records of Occupational       Richard_000001-112, 117-560, 574-609
      Medicine Services
39    Medical Records of Riverbend          Richard_000001-112, 117-560, 574-609
      Imaging Center
40    Billing Records of Riverbend          Richard_000001-112, 117-560, 574-609
      Imaging Center
41    Medical Records of MRI of             Richard_000001-112, 117-151
      Louisiana / West Jefferson MRI,
      LLC
42    Billing Records of MRI of             Richard_000001-112, 117-560, 574-609
      Louisiana / West Jefferson MRI,
      LLC
43    Billing Records of Lloyd’s            Richard_000001-112, 117-560, 574-609
      Pharmacy
44    Exhibits to Depositions               McCain 1-11; REC 1-11
45    Documents relied upon by              In the possession of REC / Gulf Offshore /
      Richard’s experts                     Offshore Transport

                                   Respectfully submitted,

                                   /s/ Eric J. Rhine
                                   Eric J. Rhine (admitted PHV)
                                   Texas Bar No. 24060485
                                   erhine@spaglaw.com
                                   SPAGNOLETTI LAW FIRM
                                   401 Louisiana Street, 8th Floor
                                   Houston, Texas 77002
                                   Telephone:      713-653-5600
                                   Facsimile:      713-653-5656

                                   and




                                        4
                                           KOCH & SCHMIDT, LLC
                                           R. Joshua Koch, Jr. (Bar Roll No. 7767)
                                           650 Poydras Street, Suite 2660
                                           New Orleans, Louisiana 70130
                                           Telephone: (504) 208-9040
                                           Facsimile: (504) 208-9041

                                           ATTORNEYS FOR RICHARD

                               CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing was automatically accomplished on all
counsel of record through CM/ECF Notice of Electronic Filing in accordance with the Federal
Rules of Civil Procedure on this 31st day of July, 2020.

                                                  /s/ Eric J. Rhine
                                                  Eric J. Rhine




                                              5
